Campbell, C. J\,
delivered the opinion of the court.
Section 193 of the constitution of 1890 gives to an employe of a railroad corporation a right of action in certain states of case specifically defined by it, and, where death ensues, gives a right of action to the “ legal or personal representatives ” of the person injured.
We think a fireman on an engine and a telegraph operator *477are engaged in different departments of labor, or “ about a different piece of .work,” in the meaning of the constitution. An action for an injury resulting in death, based on the constitutional provision mentioned, must be brought by the executor or administrator of the decedent. The primary meaning of the term “ legal or personal representative,” is the executor or administrator, and there is nothing in the constitution to suggest that they were used in a different sense in the section.under consideration. The constitution does not give the right of action it creates to parent or child or husband or wife, but to the executor or administrator.

Because the plaintiffs hace no right of action, the judgment is reversed, and cause remanded.